Mitchell, J.
The municipal court of the city of Duluth is created by Sp. Laws 1891, ch. 53, by which it is given jurisdiction “of *189an action arising on contract for the recovery of money only, if the sum claimed does not exceed five hundred dollars.”
The sum claimed in the complaint, and for which plaintiff demands judgment, is the criterion. Barber v. Kennedy, 18 Minn. 216 (Gil. 196).
And it cannot make any difference whether the sum claimed consists wholly of principal, or partly of principal and partly of accrued interest, or whether the pleader makes the computation of interest, or leaves it to be computed by the court or jury.
As long ago as Cooper v. Reaney, 4 Minn. 528 (Gil. 413), this court held that interest was to be deemed part of the amount in controversy in determining whether the district court had jurisdiction under 1851 R. S. ch. 69, art. 2. Conger v. Nesbitt, 30 Minn. 436, (15 N. W. 875,) is not in point. What was decided in that case was that interest accruing after the finding or verdict, until the entry of judgment, was not to be taken into account, because it never was “in controversy,” but was incident to the main recovery, the same as costs and disbursements.
The amount claimed in the present action was $477.66, with interest at 7 , per cent, from November 1, 1892, which amounted to more than $500. Hence, in our opinion, the municipal court had not jurisdiction of the subject of the action.
Order reversed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 985.)